[Cite as State v. Reppucci, 2017-Ohio-1313.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. No.      16CA0047-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LOUIS A. REPPUCCI                                    MEDINA MUNICIPAL COURT
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   14 TRC 00609

                                 DECISION AND JOURNAL ENTRY

Dated: April 10, 2017



        CALLAHAN, Judge.

        {¶1}     Louis Reppucci appeals from his conviction in the Medina Municipal Court. This

Court reverses.

                                                I.

        {¶2}     In February 2014, Mr. Reppucci was charged with operating a vehicle under the

influence of alcohol or drugs (“OVI”) in violation of R.C. 4511.19(A)(1)(a). He was also

charged with an OVI refusal to submit to a chemical test while having a previous OVI conviction

within the past twenty years in violation of R.C. 4511.19(A)(2). Both charges were first-degree

misdemeanors.

        {¶3}     On February 20, 2014, Mr. Reppucci filed a motion to suppress. The State

requested a pretrial prior to an evidentiary hearing on the motion to suppress. The trial court

denied the State’s request noting: “The [m]otion to [s]uppress only raised two issues, reasonable

suspicion for the initial detention and probable cause for the OVI arrest. The [c]ourt does not
                                                 2


need to conduct a pretrial for a motion containing such limited issues.” On June 27, 2014, the

trial court held a hearing on the motion to suppress. On December 14, 2015, the court issued its

decision denying the motion to suppress.

          {¶4}   Thereafter, Mr. Reppucci moved to dismiss the case based on a violation of his

speedy trial rights. More particularly, he argued that the motion to suppress remained pending

for 535 days after the hearing on the motion. The trial court acknowledged that this time period

“is lengthier than would be desired.” Nonetheless, the trial court denied the motion to dismiss

finding the delay was “not unreasonable under all the circumstances considering the nature of the

issues raised in the motion and the voluminous caseload handled in this single-judge municipal

court.”

          {¶5}   The case proceeded to a jury trial in February 2016. The jury found Mr. Reppucci

not guilty of the R.C. 4511.19(A)(1)(a) charge and guilty of the R.C. 4511.19(A)(2) charge. In

June 2016, the trial court sentenced Mr. Reppucci.

          {¶6}   Mr. Reppucci appeals raising one assignment of error.

                                                II.

                                   ASSIGNMENT OF ERROR

          THE TRIAL COURT ERRED BY OVERRULING DEFENDANT-
          APPELLANT’S MOTION TO DISMISS FOR VIOLATION OF SPEEDY
          TRIAL RIGHTS AND UNREASONABLE DELAY.

          {¶7}   In his sole assignment of error, Mr. Reppucci argues that the trial court’s

unreasonable delay in ruling on his motion to suppress violated his speedy trial rights. This

Court agrees.

          {¶8}   R.C. 2945.71 to 2945.73 impose a mandatory duty on the prosecution and the trial

court to bring a defendant to trial in a timely fashion. See State v. Martin, 56 Ohio St. 2d 289,
                                                 3


297 (1978). For a first-degree misdemeanor, a defendant shall be brought to trial within 90 days

of the person’s arrest or the service of summons. R.C. 2945.71(B)(2). This time period may be

extended by any period of delay necessitated by a defendant’s motion. R.C. 2945.72(E). “Upon

motion made at or prior to the commencement of trial, a person charged with an offense shall be

discharged if he is not brought to trial within the time required by sections 2945.71 and 2945.72

of the Revised Code.” R.C. 2945.73(B).

       {¶9}    A defense motion tolls speedy-trial time for a reasonable period to allow the State

to respond and the court to rule on the motion. See State v. Sanchez, 110 Ohio St. 3d 274, 2006-

Ohio-4478, paragraph two of the syllabus. “This does not imply * * * that a trial court has

unbridled discretion in taking time to rule on a defense motion.” Id. at ¶ 27. Rather, a trial judge

is required to rule on motions “‘in as expeditious a manner as possible.’” Id., quoting Martin at

297. In determining whether a trial court disposed of a motion within a reasonable time, this

Court considers the complexity of the facts, the difficulty of the legal issues, and the demands on

the time and schedule of the trial court judge. State v. Kolvek, 9th Dist. Summit No. 21808,

2004-Ohio-2515, ¶ 8; Accord State v. Miles, 9th Dist. Medina No. 12CA0102-M, 2013-Ohio-

4272, ¶ 8.

       {¶10} In the present case, Mr. Reppucci filed his motion to suppress on February 20,

2014. The trial court heard the motion to suppress on June 27, 2014. The trial court issued its

decision denying the motion to suppress on December 14, 2015. From the time of the hearing

until the trial court’s decision on the motion, 535 days elapsed. Mr. Reppucci moved to dismiss

based on this delay.

       {¶11} By the trial court’s own assessment, Mr. Reppucci’s motion was not complex

either factually or legally. Prior to the hearing, the trial court noted that it was faced with only
                                                  4


two limited issues. In its decision denying the motion to suppress, the trial court reiterated those

two issues were reasonable suspicion for detaining Mr. Reppucci and probable cause for his

arrest.

          {¶12} The entry denying the motion to dismiss refers vaguely to “the nature of the issues

raised in the motion [to suppress,]” but it does not specifically discuss those issues. Rather, the

focus of the denial was the size of the trial court’s docket. While this Court is not unsympathetic

to the time demands on trial court judges, this factor alone does not justify a delay of over 17

months in ruling on a simple suppression motion.

          {¶13} This case is distinguishable from State v. Krzemieniewski, 9th Dist. Medina No.

15CA0015-M, 2016-Ohio-4991. In Krzemieniewski, this Court affirmed the denial of a motion

to dismiss based on a delay in ruling on a motion to suppress in this same “‘one-judge court.’”

Id. at ¶ 6, 25. The time from the hearing until the decision in Krzemieniewski was approximately

10 months. Id. at ¶ 5. More importantly, Mr. Krzemieniewski waived his right to a speedy trial

on multiple occasions. Id. at ¶ 25. In the present case, Mr. Reppucci never waived his speedy

trial rights.

          {¶14} Because the trial court unreasonably delayed in ruling on Mr. Reppucci’s motion

to suppress, that time period did not toll Mr. Reppucci’s speedy trial clock. See Kolvek, 2004-

Ohio-2515, at ¶ 7. Mr. Reppucci’s argument focuses on this 535-day period. This Court finds it

unnecessary to calculate the time periods prior to the hearing on the motion to suppress or after

the ruling on that motion although those periods are part of the speedy trial time. The 535 days

that are at issue here far exceeded the 90-day statutory time period within which Mr. Reppucci

was to be brought to trial. Even taking into consideration that some portion of this time may

have been reasonable, Mr. Reppucci’s speedy trial rights were clearly violated under the facts of
                                                 5


this case. Consequently, Mr. Reppucci was entitled to be discharged upon the filing of his

motion to dismiss. See R.C. 2945.73(B).

       {¶15} Mr. Reppucci’s assignment of error is sustained.

                                                III.

       {¶16} Mr. Reppucci’s assignment of error is sustained. The judgment of the Medina

Municipal Court is reversed and this matter remanded to the trial court with instructions to

discharge Mr. Reppucci.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT
                                          6




SCHAFER, P. J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

MARK D. MCGRAW, Attorney at Law, for Appellant.

J. MATTHEW LANIER, Prosecuting Attorney, for Appellee.